     8:13-cr-00319-JFB-TDT Doc # 161 Filed: 11/02/20 Page 1 of 3 - Page ID # 699




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:13CR319

         vs.
                                                                               ORDER
    WESLEY CAMERON,

                         Defendant.


        This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 158. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018). However, defendant has failed to fully

exhaust his administrative remedies with the prison system. In Section 603 of the First

Step Act, Congress amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a

sentencing court for compassionate release “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Under the law, it matters not that

the COVID-19 pandemic creates a great health risk to many prisoners. Administrative

exhaustion under the Act is a jurisdictional prerequisite to this Court making a decision as

to compassionate relief.1 Because the defendant has failed to either (1) inform the Court


1 See e.g., United States v. Heath, CR-13-102-SLP, 2020 WL 1957916, at *1 (W.D. Okla. Apr. 23, 2020)
(the Court stated it had no authority to waive the exhaustion requirement as it is a statutory requirement);
See Malouf v. SEC, 933 F.3d 1248, 1256 (10th Cir. 2019) (“[C]ourts lack discretion to excuse the failure to
exhaust administrative remedies” where exhaustion is a “statutory requirement.”); United States v. Bell, No.
16-20008-02-DDC, 2020 WL 1923086 at *2 (D. Kan. Apr. 21, 2020) (court lacked jurisdiction over
defendant's motion for compassionate release under § 3582(c)(1)(A) based on COVID-19 pandemic due

                                                     1
   8:13-cr-00319-JFB-TDT Doc # 161 Filed: 11/02/20 Page 2 of 3 - Page ID # 700




that he has complied with the exhaustion requirements, or (2) supplied the Court with the

appropriate documentation, the Court cannot currently act on this motion. The Court will

stay this case for 60 days. Once the exhaustion requirement is met, the Court will lift the

stay and reconsider this motion. If the defendant fails to file this information with the Court

within the 60 days, the Court will deny the motion. In the interim, the Court will appoint

the Federal Public Defender’s Office to oversee this case. Likewise, the Court will order

the United States Probation office to review a home detention placement as outlined in

the defendant’s motion and will order the government to file its response.

        THEREFORE, IT IS ORDERED THAT:

        1. Defendant’s motion for compassionate release, Filing No. 158 is stayed;

        2. Defendant has 60 days from the date of this Order to file proof of exhaustion

            with the prison system as discussed herein, and failure to do so will result in

            dismissal of his motion;

        3. The Public Defender’s office, Dave Stickman, is appointed to represent the

            defendant and is ordered to file a brief within 60 days, or within 14 days after

            defendant files his proof of exhaustion, whichever occurs first;



to failure to exhaust administrative remedies; United States v. Gonzalez, No. 18-cr-00130-PAB, 2020 WL
1905071 at *2-3 (D. Colo. Apr. 17, 2020) (the judiciary lacks “power to craft an exception” to §
3582(c)(1)(A)'s exhaustion requirement and because defendant’s motion failed to indicate warden had
responded to administrative request or that 30 days had lapsed from the warden's receipt of such request,
motion had to be dismissed for lack of jurisdiction); United States v. Perry, No. 18-cr-00480-PAB, 2020 WL
1676773 at *1 (D. Colo. Apr. 3, 2020) (finding court lacked jurisdiction over the defendant's request for
compassionate release under § 3582(c)(1)(A) based on COVID-19 pandemic where he did not satisfy
exhaustion requirement);“While courts do have some flexibility to disregard exhaustion requirements when
they are judicially imposed,” “statutory exhaustion requirements, such as those set forth in Section 3582(c),
must be strictly enforced.” United States v. Roberts, 2020 WL 1700032 *1-2 (S.D.N.Y. April 8, 2020); United
States v. Cox, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020); the Third Circuit Court of Appeals has
held that § 3582(c)(1)(A)'s exhaustion requirement is “a glaring roadblock foreclosing compassionate
release.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020); U.S.A. v.
Gillis, 14-CR-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020).


                                                     2
8:13-cr-00319-JFB-TDT Doc # 161 Filed: 11/02/20 Page 3 of 3 - Page ID # 701




   4. The United States Attorney’s office, Joseph Kelly, is ordered to review the

      defendant’s motion.     Once the defendant files proof of exhaustion, the

      government shall have 14 days hereafter to file a responsive brief; and

   5. The United States Probation Office, Doug Steensma, is ordered to review the

      defendant’s motion, proposed release plan, and gather BOP records within 30

      days. Once the Defendant files proof of exhaustion, Probation will have 14

      days hereafter to submit a final investigative report.




   Dated this 2nd day of November, 2020.

                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge




                                         3
